Citation Nr: 9920179	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-30 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for 
diabetes mellitus.

2. Entitlement to a compensable evaluation for left carpal 
tunnel syndrome (CTS).

3. Entitlement to a compensable evaluation for a right 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1997 and July 1998 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the veteran's originally also appealed 
the evaluation assigned for his right carpal tunnel syndrome.  
However, the Board recognizes that the veteran withdrew that 
claim at his personal hearing in November 1998.  Therefore, 
the Board has considered only the issues as listed on the 
title page.


FINDINGS OF FACT

1.  The veteran's service-connected Type I Diabetes Mellitus 
is controlled by insulin, restricted diet, and regulation of 
activities.

2.  The veteran's service-connected left CTS is productive of 
numbness and some loss of grip strength in the left hand 
consistent with mild incomplete paralysis of the ulnar nerve.

3.  The veteran's service-connected right shoulder disability 
is not manifested by  malunion, limitation of joint motion, 
or any other functional limitation.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for the 
veteran's diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
7913 (1998).

2.  The criteria for a 10 percent evaluation for left CTS 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.31, 4.124a, Diagnostic Code 8515 (1998).

1. The criteria for a compensable evaluation for a right 
shoulder disorder have not 
been.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disabilities 
are more severely disabling than reflected by his current 
disability ratings.  Specifically, he argues that his 
diabetes mellitus significantly impacts his life and should 
be rated accordingly.  Further, he argues that he is entitled 
to a compensable rating for his left carpal tunnel syndrome 
as his left hand can go numb and he can drop things if he is 
not careful.  Moreover, he urges the Board to assign a 
compensable rating for his right shoulder disorder as it 
becomes sore if immobile and it clicks when he swings it 
during the normal walking motion.

These are original claims placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating awards dated June 1997 and July 1998.  
Accordingly, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
VA has a duty to assist the veteran in the development of 
facts pertinent to the claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disabilities from the effective date of service 
connection through the present.  This obligation was 
satisfied by the examinations and records described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 



Diabetes Mellitus

Historically, service connection for diabetes mellitus was 
established by rating decision of June 1997.  A 20 percent 
disability rating was assigned effective June 1996.  This 
rating was subsequently increased to 40 percent disabling by 
rating decision dated February 1999, effective back to June 
1996.  

The veteran's diabetes mellitus has been evaluated at two 
separate VA examinations.  The first examination took place 
in January 1997.  There the examiner noted that the veteran's 
diabetes was originally treated with Micronase and Glucotrol, 
however neither controlled his blood glucose.  He was 
subsequently started on insulin therapy.  The veteran 
reported having a hypoglycemic reaction once a day manifested 
by irritability, he treated the reaction with a peanut butter 
and jelly sandwich with immediate relief.  He further 
reported that he followed a strict 2,200-calorie diabetic 
diet and that he was physically active every day.  His weight 
was stable.  The examiner diagnosed the veteran with Type I 
insulin dependent diabetes mellitus.

In January 1999, the veteran reported that he had had only 
one mild hypoglycemic reaction approximately two months 
before the examination.  He was maintaining weight and had no 
visual or vascular/cardiac symptoms.  He took his blood sugar 
four times a day himself and was under current management.  
He had no neurologic complications to date.  He was diagnosed 
with diabetes mellitus under good control.  

Outpatient medical records from May 1997 to October 1998 show 
that the veteran's diabetes was under control.  In August 
1997, the examiner noted that the diabetes was under 
excellent control and that he had an unusual insulin program 
that appeared to work for him without significant or 
intolerable hypoglycemia.  Over the rest of the period the 
control of the diabetes was characterized as excellent, 
fantastic and good.  In August 1998, the veteran reported no 
occurrences of hypoglycemia.

In May 1998, the veteran underwent a Navy periodic physical 
examination.  He had been placed on the Temporary Disability 
Retired List and the examination was conducted to appraise 
the condition, diabetes mellitus, which had placed him on the 
retired list.  At this examination, the examiner noted that 
the veteran's diabetes mellitus was well controlled on 
current insulin regimen therapy.  He was noted to take 
insulin prior to each meal and before bedtime for a total of 
four times daily.  He was diagnosed with diabetes mellitus 
requiring insulin for management and the examiner opined that 
due to the severity of the veteran's hyperglycemia and thin 
body habitus and demonstrated lack of response to oral 
hyperglycemic agents, he felt it was mandatory that the 
veteran use insulin to control his hyperglycemia.

At his personal hearing in November 1998, the veteran 
testified that he took over 40 units of insulin a day and 
that he was on a very restrictive diet where he avoided 
candy, cake and even most fruit due to the high carbohydrate 
content.  He also testified that his life had become highly 
regimented due to the insulin injections 4 times daily and 
that he could not participate in physical activities due to 
the diabetes and treatment.

The veteran's diabetes mellitus has been rated 40 percent 
disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7913.  That code provides that a 40 percent rating is 
warranted where the diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted where the disorder requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hyperglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

While it is clear that the veteran experiences ongoing 
difficulties with his diabetes mellitus, the veteran's 
symptomatology simply does not rise to the level that would 
warrant a 60 percent rating.  The veteran and the medical 
evidence both describe a regimen of diet, regulated 
activities and insulin therapy to control the diabetes 
mellitus.  Medical evidence suggests that this course of 
treatment has been highly effective in controlling this 
disease.  As there is no evidence that the veteran has 
required hospitalization for episodes of hyperglycemic 
reactions or ketoacidosis or twice a month visits to a 
diabetic care provider, there is simply no basis on which to 
award the 60 percent evaluation.  Moreover, the veteran does 
not seem to be experiencing complications that would merit 
the higher rating.  He has experienced no vascular, cardiac, 
or vision complications at this point.  Therefore, the Board 
determines that the 40 percent rating is more appropriate 
given the veteran's symptomatology.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 40 percent for diabetes 
mellitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Carpal Tunnel Syndrome

Service connection for left CTS was established by the rating 
decision of June 1997.  A noncompensable evaluation was 
assigned and that rating continues in effect.

The veteran's left CTS was evaluated at a January 1999 VA 
examination.  There the veteran was noted to have left CTS on 
electromyography although he denied symptoms in that hand.  
He had decreased light touch and pinprick in the left median 
nerve and distribution was intact on the right.  Deep tendon 
reflexes were 1 of 4 in the biceps, triceps, and 
brachioradialis bilaterally.  There was a negative Phalen's 
sign as well as a negative Tinel's sign.  Fine motor 
coordination of the upper extremities was within normal 
limits.  An electromyogram performed in February 1997 
revealed right median sensory distal latency moderately 
prolonged bilaterally.  The examiner noted that this was 
consistent with a moderate to severe right CTS as well as a 
mild left CTS.  The examiner diagnosed the veteran with left 
CTS by electromyography without symptoms.

At his personal hearing in November 1998, the veteran 
testified that his left hand goes to sleep and that he will 
drop things and lose his grip if he is holding anything when 
he loses sensation.  He further testified that he was right 
handed and had a right carpal tunnel release but that he had 
not had time to get the left hand done.  He testified he 
simply tried to use his right hand and avoid use of his left 
hand as much as possible.

The veteran's left CTS has been assigned a noncompensable 
rating under 38 C.F.R. § 4.134a, Diagnostic Code 8599-8515.  
The Diagnostic Code provides that mild incomplete paralysis 
of the median nerve of either the major or minor side 
warrants a 10 percent evaluation.  Moderate incomplete 
paralysis of the minor median nerve warrants a 20 percent 
evaluation, while severe incomplete paralysis of the minor 
medical nerve warrants a 40 percent evaluation.

The evidence of record establishes that the veteran's 
symptomatology warrants a 10 percent-but no more than a 10 
percent- evaluation.  At his hearing, he complained of 
numbness and loss of grip on his left side.  The 
electromyography found that the veteran did indeed have left 
CTS.  Therefore, in light of the medical evidence and 
subjective complaints, it is the decision of the Board that 
the veteran's symptomatology more closely comports with the 
10 percent evaluation than the higher evaluation.  Although 
the most recent examiner noted the CTS, he also noted the 
veteran reported lack of symptoms.  The examiner thus did not 
characterize the veteran's CTS as moderate.  While the 
veteran complained of numbness and loss of some grip 
strength, motor strength upon clinical evaluation was 
reported as 5/5 or normal.  It is again pertinent to note 
that an earlier electromyogram in February 1997 revealed 
findings consistent with mild left CTS.  Thus, the medical 
evidence supports a 10 percent rating, but no more than 10 
percent, for the veteran's left CTS.

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40, and 4.45 warrant the grant of a higher evaluation.  
However, the veteran has not complained of flare-ups, pain, 
or limitation of motion necessary to warrant a grant of a 
higher evaluation than contemplated by the ratings schedule.  
Therefore, the veteran is not entitled to a higher rating due 
to functional impairment.

Right Shoulder Disorder

Service connection for right shoulder subacromial bursitis 
was established by rating decision dated July 1998.  A 
noncompensable evaluation was assigned and that rating 
continues in effect.

At a recent VA examination in January 1999, the veteran 
reported a clicking of the right shoulder that occurs when he 
swings his arm.  He also reported pain in his right shoulder 
at night with any type of pressure on the right shoulder.  He 
reported taking no medication for this pain and also noted no 
particular pain, weakness, stiffness, swelling, heat, 
redness, locking or lack of endurance.  The elbow, shoulder 
and wrist of the right arm were negative with external 
examination and his strength was good.  The shoulder was 
rotated for external and internal rotation from 0 to 90 
degrees, which was normal.  The flexion was 0 to 145 degrees 
and strength on flexion was good.  The shoulder was abducted 
from 0 to 180 degrees without problems.  The forward 
elevation was done in the right shoulder from 0 to 180 
degrees, which was normal.  The veteran complained of no pain 
and the shoulder was palpated anteriorly and laterally during 
a period of movement but the described clicking could not be 
reproduced.  There was no history or findings of degenerative 
joint disease on this examination.  X-rays revealed no bone 
or joint abnormality of the right shoulder.  

The veteran was also accorded a VA examination in November 
1997.  There he was diagnosed with right shoulder subacromial 
bursitis.  An April 1998 addendum further elaborated on the 
earlier diagnosis.  The examiner wrote that the veteran's 
only complaint was that of intermittent pain at night 
accompanied by an occasional click.  The examiner found that 
the condition was "not disabling or incapacitating in any 
fashion."  It was, the examiner opined, simply a nuisance 
and did not require any definitive treatment.

Outpatient treatment records dated August 1998 revealed 
crepitus upon examination.  X-ray and MRI studies performed 
in October 1998, however, found the shoulder to be within 
normal limits.  
The veteran testified at his personal hearing again that his 
arm clicked in the shoulder when his arm was swinging, like 
during walking, and that if he left the shoulder immobile for 
any period of time the shoulder starts to throb with a 
twitching feeling internally.  He further testified that the 
pain would wake him from sleep, interrupting his sleep 
patterns and causing him to be fatigued.  He also testified 
at this hearing that he was right handed, that his right side 
was his major side.

The veteran's right shoulder disorder has been assigned a 
noncompensable rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  That code provides that impairment of 
the clavicle or scapula requires malunion in order to warrant 
a 10 percent evaluation. 

The Board also notes that the veteran is right-handed, and 
his right shoulder disability involves the major upper 
extremity.  Limitation of motion of the right shoulder is 
rated under 38 C.F.R. § 4.71a, Code 5201, which provides that 
limitation of arm motion of the major extremity is rated 20 
percent when limited at the shoulder level.  When rating 
under Code 5201, the effects of pain and other problems 
during use and flare-ups, must be considered.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
case, however, there is no medical evidence to show current 
limitation of motion of the right shoulder.

While the medical evidence clearly establishes that the 
veteran has a current diagnosis of a right shoulder disorder, 
there is no evidence of malunion in this case.  The x-rays 
and MRI have consistently found no bony abnormalities in the 
veteran's right shoulder.  The veteran's range of motion was 
normal and the examiner at the most recent examination noted 
that external examination revealed a normal right upper 
extremity.  He had a normal range of motion and good strength 
in his shoulder.  Therefore, in the absence of evidence of 
malunion or limitation of motion, there cannot be a 
compensable evaluation assigned in this matter.

In reaching this determination, the Board has considered the 
history of the veteran's shoulder disorder and the current 
clinical manifestations and the effects that this disability 
has on the earning capacity of the veteran.  See 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998). The nature of the original disability 
has been reviewed, as well as the functional impairment which 
can be attributed to pain and weakness, where appropriate.  
See generally DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.  The veteran has reported pain, but he 
has a normal range of motion and has reported no particular 
weakness, stiffness, or lack of endurance.  Further, the 
examiner found that the veteran's strength on flexion was 
good.  In light of the foregoing, an increased rating due to 
functional loss experienced due to pain and weakness is not 
warranted.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized recently 
for these disorders.  There has been no evidence submitted 
that the veteran is unemployable due to his disabilities.  
The VA examiners have not provided an opinion as to the 
employability of the veteran.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims for a compensable rating for a right shoulder disorder 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  
ORDER

1. Entitlement to a rating in excess of 40 percent disabling 
for diabetes mellitus is 
denied.

2. Entitlement to a 10 percent evaluation for left CTS is 
granted.

3. Entitlement to a compensable rating for a right shoulder 
disorder is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

